Title: From Alexander Hamilton to Peter Anspach, 5 December 1789
From: Hamilton, Alexander
To: Anspach, Peter


Treasury Department.Decr 5. 1789
Sir:
Enclosed you will receive a Letter from Colo. Pickering late Quarter Master General of the Army: in which he desires you to make out a Statement of the Debts intended to have been provided for by the Anticipation made for the use of his Department, by the late Super Intendant of the Finances; and of the Claims remaining Unsatisfied under it. I have to desire that you would furnish me with a Copy of this Statement as soon as possible; and transmit the Original to Colo. Pickering in order that the same, if approved of and Countersigned by him, may be transmitted to me in his late official Capacity. It is of Importance to ascertain with as much Precision as possible, what, if any Part of these Debts have been taken up by the Respective State Commissioners, or settled as the Treasury by the Issue of Certificates. For which Purpose, you may (should you find it Necessary) have access to any papers in the Office of the Treasury, which may be proper for this Investigation. As the next Sessions of the Legislature (when this Paper will be Necessary) approaches fast, I wish to have it as soon as possible.
I am Sir, Your obedt. Hble. Servt.
A. HamiltonSecy of the Treasury
To. Mr. Peter Anspatch.late an Assistant toColo Pickering Dep: Quar: Master General &a. &c.
 